DETAILED ACTION

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18 are drawn to an arrangement of optical elements in class G02B 3/08. 	
II.	Claim 19 is drawn to a mold in class B29C 43/00.

2.	The inventions are distinct from each other because the invention of Group I does not a mold (as required in Group II). Additionally, the invention of Group II does not require an arrangement of optical elements (as required in Group I).

3.	Because the inventions are distinct and have acquired a separate status in the art as shown by their different classifications and recognized divergent subject matter, and because the search required for one group is not required for the other group, restriction for examination purposes as indicated is proper.

4.	A telephone call was made to Mark Solomon on March 12, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion 
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olisa Anwah whose telephone number is 571-272-7533. The examiner can normally be reached from Monday to Friday 8.30 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.



Olisa Anwah
Patent Examiner
March 12, 2021

/OLISA ANWAH/Primary Examiner, Art Unit 2652